Eschweiler; J.
We think-the circuit court was clearly right in holding that the record discloses such contributory negligence by the plaintiff as must, as a matter of law, prevent her recovery against the defendant notwithstanding the jury’s finding that there was a want of proper lookout by the motorman. The plaintiff and her escort were crossing the street with full knowledge of the unusually limited space within which such a large object as an approaching street car could be expected to be seen, from having just seen the north-bound car passing on out of sight. Clearly such a situation placed the duty upon the plaintiff, in the proper regard for her own safety, to exercise a reasonable degree of care and caution in entering upon the known zone of danger, and proportioned, to some extent at least, to the then known existing conditions.
From the center of the north-bound track, the point at which according to her testimony she last looked to the north for an approaching car, to the zone of the overhang of the approaching car was not in excess of seven feet. Such a large object as an approaching street car must have been within her. vision if she looked, and to proceed further was plainly negligence, or else she is mistaken in her testimony as to her observation. Whichever view in that regard is. adopted it is evident that she did not properly discharge her duty and obligation as to her own safety.
The disposition of this case by the circuit court therefore must be approved.
By the Court. — Judgment affirmed.